Citation Nr: 0615385	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-28 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for right eye iritis, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for left knee Reiter's 
arthritis, currently rated as 10 percent disabling.  

3.  Entitlement to an increased rating for status post right 
knee medial meniscus tear with osteoarthritis and history of 
Reiter's synovitis, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from July 1959 to November 
1962.  .

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision by the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In June 2005, the veteran testified 
before the undersigned at a Travel Board hearing. 

The issues of increased rating for left knee Reiter's 
arthritis and for status post right knee medial meniscus tear 
with osteoarthritis and history of Reiter's synovitis are 
addressed in the REMAND portion of the decision below and are 
remanded to the RO via the VA Appeals Management Center in 
Washington, DC.


FINDING OF FACT

There is no competent medical evidence that the veteran 
currently has any active residuals or pathology due to 
iritis, to include loss of visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity.  




CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for right 
eye iritis have not been met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 4.1-4.16, 4.84a, Diagnostic Code 
6003 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

In rating cases, a claimant must be informed of the rating 
formula for all possible schedular ratings for the applicable 
rating code.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  This was accomplished in July 2003, which is 
sufficient under Dingess/Hartman.  In this recent decision, 
the court also held that the VCAA notice must include 
information regarding the effective date that may be 
assigned.  In this case, the claim is being denied, so that 
matter is moot with no prejudicial error.  

Generally, VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the claimant was 
provided notice by letters dated in June 2001, February 2005, 
and March 2006.  These letters notified the claimant of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefit sought and 
whether or not the claimant or VA bore the burden of 
producing or obtaining that evidence or information.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the RO essentially satisfied the notice 
requirements in this letter by: (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) informing the 
claimant about the information and evidence the VA would seek 
to provide; (3) informing the claimant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the RO of any information or 
evidence the claimant wanted the RO to obtain and requesting 
that the claimant provide copies of any private treatment 
records in the claimant's possession that pertained to the 
claim.

Initial VCAA notification predated adjudication of this 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).   
 
Further, neither the claimant nor the representative has 
contended that any defect or deficiency in the VCAA notice 
that may possibly be present has resulted in any prejudice in 
the adjudication of his appeal. See Mayfield at 103. Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.   Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  VA has made efforts in this case to develop the 
record.  VA and private records have been obtained and the 
veteran has been examined.  The records satisfy 38 C.F.R. 
§ 3.326.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  The Board 
concludes that there is sufficient competent evidence of 
record to decide the claim.  See 38 C.F.R. § 3.159 (c)(4).  
There is no indication that there is any additional evidence 
to be obtained either by the VA or by the claimant, and there 
is no other specific evidence to advise him/her to obtain.  
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand concerning evaluation of 
the service-connected iritis would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).  

Turning to the merits of the case, VA disability evaluations 
are determined by comparing a veteran's present 
symptomatology with criteria set forth in the VA's Schedule 
for Rating Disabilities (Rating Schedule).  The various 
ratings are based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
pertinent medical history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

In a February 1964 rating decision, service connection for 
iritis of the right eye was granted and a 10 percent rating 
was assigned under Diagnostic Code 6003.  Thereafter, the 
rating has been confirmed and continued, including most 
recently after the veteran filed a claim for increased 
compensation.  Where entitlement to compensation has already 
been established and increase in disability rating is at 
issue, present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has reviewed all the evidence 
of record, the more important evidence consists of the 
evidence generated during the appeal period as it pertains to 
the current level of disability.

The veteran's iritis has been evaluated under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6003, which utilizes general rating 
criteria for diseases of the eye.  Specifically, iritis in 
chronic form is rated from 10 percent to 100 percent for 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
A minimum rating of 10 percent is to be assigned during 
active pathology.  The best distant vision obtainable after 
best correction by glasses will be the basis of rating for 
visual acuity.  38 C.F.R. § 4.75.  A compensable rating for 
loss of visual acuity requires that corrected vision at least 
be 20/40 in one eye and 20/50 in the other.  38 C.F.R. § 
4.84(a), Diagnostic Codes 6078, 6079.  The ratings increase 
in 10 percent increments according to the levels of vision 
impairment with the greatest award of 100 percent assignable 
for visual acuity of 5/200 in each eye.  38 C.F.R. § 4.84(a), 
Diagnostic Codes 6063-6078.

VA medical records show that in February 2001, the veteran's 
visual acuity was 20/400 with distortion in the right eye and 
20/30 in the left eye.  

In June 2001, the veteran was afforded a VA eye examination 
for compensation purposes.  It was noted that the veteran had 
a history of Reiter's syndrome with iritis; noninsulin-
dependent diabetes with diabetic retinopathy for which he had 
undergone multiple laser treatments; and a history of a 
vitrectomy in the right eye.  The veteran had both focal and 
pan-retinal photocoagulation done.  He had a vitreous 
hemorrhage in the left eye and had had extensive laser 
treatment, particularly in the left eye.  Examination 
revealed that uncorrected visual acuity was 20/100 in the 
right eye and 20/70 in the left eye.  The best corrected 
visual acuity was 20/100 in the right eye and 20/40 in the 
left eye.  Intraocular pressure was 12 on the right and 15 on 
the left.  The pupils were normally reactive.  After 
dilation, it was noted that veteran had extensive fibrosis 
and scarring from his proliferative diabetic retinopathy with 
extensive laser scars in both eyes.  

The impression was proliferative diabetic retinopathy, 
bilateral, with moderately severe visual loss because of 
that.  The veteran had "no particular visual loss because of 
the iritis diagnosed with Reiter's syndrome."  The visual 
loss was reportedly due to his diabetes and complications 
therefrom.  Although the iritis was a factor in previous 
years, currently the diabetes and its complications had 
assumed the prominent role in visual loss.  

VA medical records show that in April 2002, the veteran's 
visual acuity was 20/60 in the right eye and 20/40 in the 
left eye.  

The veteran was seen in January 2003 by J.Y., M.D., whose 
service provided retinal surgical care for VA.  He noted that 
in 1997, the veteran underwent a vitrectomy in the right eye 
for a vitreous hemorrhage secondary to diabetic retinopathy.  
He subsequently developed a cataract that required removal 
followed by 2 laser procedures to clear his posterior 
capsule.  In June 2001, the veteran presented with decreased 
vision in the right eye for over a period of one year and had 
a diagnosis of epiretinal membrane.  He underwent an 
uncomplicated vitrectomy and membrane peeling in the right 
eye in August 2001.  He recovered well, but his visual acuity 
declined to the 20/200 level with correction.  His left eye 
remained relatively stable throughout this period; however, 
it had undergone laser treatments.  On current examination, 
visual acuity in the right eye was 20/200 and visual acuity 
in the left eye was 20/40 with correction.  Intraocular 
pressures were normal at 14 and 15 in the right and left 
eyes, respectively.  

The impression was proliferative diabetic retinopathy.  The 
proliferative changes appeared to be quiescent and the 
veteran was status post vitrectomy in the right eye times 
two.  The veteran reported that he had a history of a 
service-connected infection.  The physician noted that the 
earliest record he had was from December 1993 which showed 
significant diabetic retinopathy.  The physician stated that 
it was impossible for him to determine whether the veteran's 
current eye condition was in any way related to his past eye 
condition without review of his records.  He stated that it 
was possible that the current appearance of the eyes was 
consistent with diabetic retinopathy.  

VA medical records show that in April 2003, the veteran's 
visual acuity was 20/100 in the right eye and 20/40 in the 
left eye.  In December 2003, it was 20/100 in both eyes.  In 
February 2004, it was 20/100 in the right eye and 20/40 in 
the left eye.  In January 2005, the veteran's visual acuity 
was 20/200 in the right eye and 20/30 in the left.  On other 
testing, it was 20/400 in the right eye and 20/40 in the 
left.  

The veteran was scheduled for another VA examination for 
compensation purposes to include review of his medical 
records.  This examination was conducted in May 2005.  His 
uncorrected visual acuity at a distance was 20/400 in the 
right eye and 20/80+2 in the left eye.  Uncorrected near 
visual acuity at near was 20/100-1 in the right eye and 
20/400+2 in the left eye.  Best corrected visual acuity at a 
distance with was 20/300 in the right eye and 20/60-2 in the 
left eye.  Best corrected visual acuity at near was 20/200 in 
the right eye and 20/30+3 in the left eye.  Goldman visual 
field testing was also performed.  

The examiner noted that the veteran had a history of 
iridocyclitis of the right eye in 1962 with accompanying 
arthritis of multiple joints.  Rheumatological examination 
had since determined that the veteran had Reiter's syndrome.  
A thorough records review to include the Naval records, VA 
records, and private records reportedly supported that the 
veteran recovered visual acuity to 20/20 at hospital 
discharge in 1962 with irregularity of the pupil secondary to 
synnechia.  Since that time, the veteran had been treated for 
diabetic retinopathy with numerous laser treatments including 
focal and panretinal photocoagulation as well as vitrectomy.  
The veteran had cataract extraction of the right eye and 
later developed an epiretinal membrane of the right eye for 
which he had a membrane peel and second vitrectomy.  It was 
noted that he had had numerous "Yag" procedures of the right 
eye due to capsular opacification and Elschnig pearls, the 
treatment of which was complicated by the veteran's small 
pupils.  

The examiner stated that given that the veteran had normal 
visual acuity at hospital discharge in 1962 and that his 
acuity of the right eye did not decrease until his diabetic 
retinal complications, it was her opinion that the veteran's 
reduced vision was a result of his diabetic retinopathy and 
not his prior episode of iritis.  Although the veteran's 
pupil was irregularly shaped as a result of the iritis, his 
ability to dilate so poorly did not occur until the last few 
years and was likely due to surgical atrophy as a result of 
so many ocular surgeries.  Thereafter, in September 2005, the 
veteran underwent further eye surgery on the right to remove 
Elschnig pearls and cortical materials.  

At his Seattle travel Board hearing in June 2005, the veteran 
testified that he had been told by a VA physician that he 
would not have had all his eye problems and surgeries had he 
not had the iritis, which is service-connected.  The Board 
notes, however, that a statement to this effect has not been 
received from the veteran's physician.  The veteran also 
stated that his physician told him that the examiner who 
conducted the May 2005 examination was an optometrist and was 
not qualified to review his records.  Although the Board is 
free to assess medical evidence and is not compelled to 
accept a physician's opinion, see Wilson v. Derwinski, 2 Vet. 
App. 614 (1992), the Board finds nothing to indicate in this 
case that the VA examiner was unqualified in her field of 
optometry or was unqualified to review the records, perform 
the examination an offer an informed opinion, especially in 
the absence of any objective evidence of record to the 
contrary.  

Generally, when it is not possible to separate the effects of 
a service-connected condition versus a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
be resolved in the claimant's favor, thus attributing signs 
and symptoms to the service-connected disability.  Mittleider 
v. Brown, 11 Vet. App. 181 (1998).  The competent medical 
records in this case, however, establish that current visual 
acuity loss is attributable to diabetic retinopathy and not 
to the veteran's service-connected iritis.  The June 2001 
examiner opined that although the iritis was a factor in 
previous years regarding visual loss, currently the diabetes 
and its complications had assumed the prominent role in 
visual loss.  The private physician opined that the veteran 
was currently suffering from proliferative diabetic 
retinopathy.  The physician stated that it was impossible for 
him to determine whether or not the veteran's current eye 
condition was in any way related to his past eye condition 
without review of his records.  He stated, however, that it 
was possible that the current appearance of the eyes was 
consistent with diabetic retinopathy.  

In order to obtain an assessment based on a thorough review 
of the records, the veteran was reexamined in May 2005.  This 
examiner had a full review of all prior reports and of the 
veteran's history, which she reviewed in detail.  She 
concluded that current visual acuity loss was attributable to 
diabetic retinopathy and not to the veteran's service-
connected iritis.  All three medical opinions are competent 
as they were rendered by medical professionals.  All three 
professional opinions are generally consistent.  

In other words, this is not a case where it is impossible to 
separate the effects of service connected and nonservice-
connected disabilities that would fall within Mittleider v. 
Brown, supra.  Although Dr. J.Y. understandably indicated 
that it was impossible for him to provide a certain opinion 
without a full review of the records, he also indicated that 
current presentations were consistent with the findings made 
by the other examiners that the veteran currently suffered 
from the effects of diabetic retinopathy.  The Board finds 
that the May 2005 VA examiner's opinion is probative because 
she had full review of the prior records and examined the 
veteran.  Her opinion also attributes current visual loss to 
diabetic retinopathy.  

In sum, although the Board realizes that the veteran has a 
complicated disability picture with respect to his vision, 
his current visual acuity loss is not shown to be the result 
of his service-connected iritis.  There is no competent 
evidence of active pathology to include loss of visual acuity 
or other factors such as field loss, pain, rest-requirements, 
or episodic incapacity due to iritis.  As such, the record 
affords no basis no basis for a higher rating for iritis.  In 
determining whether a higher rating is warranted for service-
connected disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, the 
preponderance of the evidence is against a rating in excess 
of 10 percent.  


ORDER

An increased rating for right eye iritis is denied.  


REMAND

As to evaluation of the veteran's knees, he was afforded a VA 
orthopedic examination in May 2005.  With regard to the 
veteran's range of motion of the knees, the examiner 
indicated that the veteran had range of motion from zero to 
105 degrees.  The examiner further indicated that with 
certain physical activity, the examiner expected the veteran 
to lose "between 30 and 30 percent of his range of motion, 
strength, coordination, and endurance associated with this."  
The RO requested clarification of this assessment.  In a June 
2005 addendum, the examiner stated that the veteran was 
expected to lose "between 30 percent of his range of motion, 
strength, coordination, and endurance associated with 
repetitive movement flares " and it was expected that the 
veteran would have "an additional loss of 30 percent of his 
limited flexion and 30 percent of his normal extension due to 
repetitive movement flares."  The RO noted that the examiner 
did not report the additional loss of motion in terms of 
degrees, as requested, and questioned whether the estimate 
given by the examiner was out of proportion with the clinical 
findings, the lack of treatment, and the reported activities.  
As matters stand, the extent to which the veteran's knee 
disabilities cause functional loss is unclear.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In light of the foregoing, the Board finds that the veteran 
should be afforded another VA orthopedic examination in 
connection with his appeal.  Accordingly, the case is 
REMANDED for the following action:

1.  The veteran should be scheduled for VA 
examination to determine the nature and 
extent of his service-connected knee 
disabilities due to arthritis.  The claims 
folder should be provided to the examiner 
to review in connection with the 
examination.  The examiner should be 
requested to state the veteran's range of 
motion of each knee in terms of degrees.  
The examiner should also state any 
additional loss of motion expected with 
repetitive motion, in terms of additional 
degrees, or affirmatively state if such an 
estimate is not possible.  The examiner 
should also describe the extent of 
subluxation or lateral instability, if 
present, for each knee and whether any 
such impairment may be associated with the 
service-connected disabilities.

2.  The claims on appeal should then be 
readjudicated in light of all of the 
evidence of record.  The veteran should be 
provided with a supplemental statement of 
the case, if in order, and afforded the 
usual period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


